Citation Nr: 0519289	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  01-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for allergies. 

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for tuberculosis with a 
positive purified protein derivative test (PPD).

4.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss

5.  Entitlement to service connection for 
arthritis/arthralgia of the hands/fingers.  

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a right thumb 
disorder.  

8.  Entitlement to service connection for residuals of a 
vasectomy/vasovasostomy.

9.  Entitlement to service connection for residuals of a left 
hip disability.

10.  Entitlement to service connection for tinea versicolor.

11.  Entitlement to service connection for muscle cramps of 
the hands and legs.  

12.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  

13.  Entitlement to an initial compensable rating for bone 
spur of the left ulna.  

14.  Entitlement to an initial compensable rating for bone 
spur of the right ulna.  

15.  Entitlement to an initial compensable rating for 
lumbosacral strain.  

16.  Entitlement to an initial compensable rating for 
degenerative joint disease of the right knee.  

17.  Entitlement to an initial compensable rating for 
degenerative joint disease of the left knee.  

18.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

19.  Entitlement to an increased (compensable) rating for 
diplopia.  

20.  Entitlement to an increased (compensable) rating for 
left tibia disability.  

21.  Entitlement to an increased rating for left ankle 
fracture, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active duty service from July 1979 to July 
1982, and from May 1983 to October 1998.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The 
Board notes that in January 2004, the veteran testified at a 
hearing before another Veterans Law Judge but the tape of 
that hearing was lost and there was no transcript made of his 
testimony.  In November 2004, the Board remanded the 
veteran's case to the RO to comply with his request to appear 
at another Board hearing at the RO.  In February 2005, the 
veteran testified at a personal hearing at the RO before the 
undersigned.  

The issues of service connection for tinea versicolor and 
muscle cramping of the hands and legs as well as the issues 
of higher ratings for bone spur of the left ulna, bone spur 
of the right ulna, lumbosacral strain, degenerative joint 
disease of the right knee, degenerative joint disease of the 
left knee, bilateral hearing loss, diplopia, left tibia 
disability, and left ankle fracture, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, No. 
01-623 (U.S. Vet. App. April 5, 2005), that reversed a 
decision of the Board of Veterans' Appeals (Board) which 
concluded that no more than a single 10-percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under prior regulations.  VA 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  

Thus, the issue of entitlement to an initial rating in excess 
of 10 percent for tinnitus is not addressed herein.  The 
Board, however, is addressing in this decision the other 
issues which are not subject to the stay.


FINDINGS OF FACT

1.  On February 16, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal as to the issue 
of service connection for allergies is requested.

2.  On February 16, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal as to the issue 
of service connection for sinusitis is requested.

3.  On February 16, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of the appeal as to the issue 
of service connection for tuberculosis with a positive PPD 
test is requested.

4.  Giving the veteran the benefit of the doubt, the 
objective medical evidence of record demonstrates that an 
undiagnosed illness with memory loss was manifest to a 
compensable degree after the veteran returned from Persian 
Gulf service and was chronic for more than 6 months.  

5.  The objective medical evidence of record demonstrates 
that arthritis of the hands/fingers is attributable to 
service.  

6.  Giving the veteran the benefit of the doubt, the 
objective medical evidence of record demonstrates that 
headaches are attributable to service.  

7.  The objective medical evidence of record demonstrates 
that subluxation of the right first metacarpophalangeal (MCP) 
is attributable to service.  

8.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has 
residuals of a vasectomy or of a vasovasostomy related to his 
periods of active military service.  

9.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a left 
hip disability related to his period of active military 
service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to 
the issue of service connection for allergies by the veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).

2.  The criteria for withdrawal of a substantive appeal as to 
the issue of service connection for sinusitis by the veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2004).

3.  The criteria for withdrawal of a substantive appeal as to 
the issue of service connection for tuberculosis with a 
positive PPD test by the veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).

4.  Resolving doubt in the veteran's favor, an undiagnosed 
illness manifested by memory loss was incurred during 
service.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).

5.  Arthritis of the hands/fingers was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

6.  Resolving the benefit of the doubt in the veteran's 
favor, headaches were incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

7.  Subluxation of the right first MCP was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

8.  Residuals of a vasectomy or of a vasovasostomy were not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

9.  A left hip disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
September 2002 and November 2003 letters from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  The claimant was 
advised of how and where to send this evidence and how to 
ensure that it was associated with the claim.  

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the January 2004 
supplemental statement of the case constituted subsequent 
process.  The claimant has not shown how the error was 
prejudicial.  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).  The claimant was 
provided VCAA content-complying notice and proper subsequent 
VA process.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, as pertains to the issues 
being adjudicated, VA has made efforts to develop the record 
to include having the veteran examined.  The records satisfy 
38 C.F.R. § 3.326.  The Board finds that VA has done 
everything reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 

Withdrawn Issues

Entitlement to service connection for allergies, sinusitis, 
and tuberculosis
with a positive PPD test.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  At his personal hearing, the veteran 
requested that three issues be withdrawn.  The veteran has 
withdrawn the appeal as to the issues of entitlement to 
service connection for allergies, entitlement to service 
connection for sinusitis, and entitlement to service 
connection for tuberculosis with a positive PPD test.  Hence, 
with regard to those issues, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these three issues and they are dismissed.

Service Connection

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  The veteran had combat service, but he has not 
asserted that claimed disabilities were incurred in combat.  
Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he  cannot provide a competent opinion 
regarding diagnosis and causation.  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Compensation may be paid to a Persian Gulf veteran who 
exhibits objective indications of chronic disability due to 
undiagnosed illnesses or combination of undiagnosed illnesses 
that became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more following such 
service.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Service 
connection may be granted when the evidence establishes: (1) 
that he or she is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) which became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98.  The Board notes that the Persian Gulf War provisions 
of 38 U.S.C.A. § 1117 were recently amended, effective March 
1, 2002.  In pertinent part, the new law provides that, in 
addition to chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

Undiagnosed Illness Manifested By Memory Loss

The veteran asserts that he began having memory loss issues 
after his return from the Persian Gulf.  The service medical 
records reflect that after his return, he was seen for memory 
loss and concentration problems in April 1995.  He was 
diagnosed as having partner relational problems and 
narcissistic/passive aggressive personality traits.  
Neuropsychiatric testing in May 1995 revealed that the 
veteran had deficient learning amount, deficient learning 
curve, deficient recall after interence, and deficient delay 
recall.  It was noted that all scores were 1-3 standard 
deviation below mean.  In July 1995, a neurological 
examination record reflected memory impairment of unknown 
etiology.  On his report of medical history completed in 
September 1998 at the time of the veteran's separation 
examination, loss of memory was noted.  

Post-service, the veteran was afforded a VA neurological 
examination in August 1999.  The veteran reported having 
memory loss.  However, the examiner did not find any formal 
cognitive problems.  The impression was nonspecific memory 
complaint which did not really interfere with occupational or 
social functioning.  The veteran was also afforded a VA 
psychiatric examination.  There was no psychiatric diagnosis.  
It was noted that memory loss may be secondary to Gulf War 
Syndrome.  

In this case, service records document that the veteran 
served in the Persian Gulf.  Upon his return, while still in 
service, he reported memory loss.  His symptoms were 
apparently associated with personality disorder traits.  
However, subsequent testing revealed further memory deficits.  
There was no diagnosis attributing the memory deficits to a 
diagnosis.  The prior notation regarding personality disorder 
traits was never again diagnosed and there is no current 
diagnosis of such.  Current psychiatric testing was negative 
for psychiatric diagnosis.  The memory loss shown on the 
inservice testing would be compensable.  The veteran 
maintains that he has had memory loss since that time.  In 
view of the record, his statements are credible.  Thus, there 
has been at least 6 months of chronicity.

In sum, the veteran has chronic memory loss, present for over 
6 months, which originated after his return from the Persian 
Gulf and which is not related to any cause other than being 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  The inservice testing reflected a 
compensable disability.  The post-service examinations did 
not show that the memory loss, as shown on the August 1999 VA 
examination, is compensable, as it does not really interfere 
with occupational or social functioning.  However, it was 
previously compensable and the regulations do not state that 
the compensable level needs to remain continuous.  The Board 
accepts his recent statements regarding increased memory 
loss.  

In affording the veteran the benefit of the doubt, the Board 
is of the opinion that the competent medical evidence of 
record supports the veteran's claim for service connection 
for memory loss as an undiagnosed illness.  

Arthralgia of the Hands/Fingers

On the report of medical history completed in September 1998 
at the time of the veteran's separation examination, he 
reported having swollen and painful joints and it was noted 
by a physician that he had arthritis of the hands.  Post-
service, the veteran was afforded a VA examination in August 
1998.  Physical examination resulted in a diagnosis of 
minimal arthritic changes in his hands.  The x-rays of the 
hands were normal.  October 2000 VA records reflect a 
diagnosis of seronegative inflammatory arthritis, possible 
etiologies include seronegative rheumatoid arthritis, 
pseudogout secondary to hemochromatosis spondyloarthopathies.  
A July 2001hands/fingers examination indicated that the 
veteran had a history of diagnosed rheumatoid factor negative 
rheumatoid arthritis that was not responding to medication.  
VA records also show treatment for arthralgia.  

The veteran has an inservice diagnosis of arthritis of the 
hands.  Since his separation from service, he has been 
treated for hand disability which has been variously 
diagnosed as arthritis/rheumatoid arthritis and arthralgia.  
As current disability was initially diagnosed at separation 
by a physician and the same disease process has continued, 
the Board is of the opinion that service connection is 
warranted for arthritis of the hands/fingers.  

Headaches

The service medical records reflect that the veteran was 
noted to have headaches on a Gulf War evaluation in June 
1997.  

Post-service, in September 1999, the veteran was afforded a 
VA psychiatric evaluation.  At that time, he stated that upon 
returning home from the Gulf War, he noticed the onset of 
headaches.  In a December 2000 VA outpatient treatment 
report, the veteran reported that he had had headaches since 
his service in the Persian Gulf.  The diagnosis was chronic 
headaches.  

During his personal hearing, the veteran reported that he had 
had headaches since the Persian Gulf War.  He described being 
exposed to different chemicals while abroad.  

In this case, the veteran had a report of headaches on a 
Persian Gulf examination during service.  He has consistently 
reported since discharge that he has had headaches since his 
Persian Gulf service.  He is competent to report that he has 
had headaches.  He reported such to VA examiners.  A VA 
examiner diagnosed him as having chronic headaches.  

In sum, there is an inservice diagnosis, continuity of 
symptomatology after service, and a diagnosis of chronic 
disability.  The Board finds that in affording the veteran 
the benefit of the doubt, the objective medical evidence of 
record supports service connection for headaches.  


Service Connection for a Right Thumb Disorder.

The service medical records reflect that the veteran suffered 
a crush injury to his thumb in October 1997.  However, no 
disease or injury of the thumb was noted on his separation 
examination.  

Post-service, in August 1999, the veteran was afforded a VA 
general medical examination in August 1999.  At that time, he 
reported having inservice right thumb injuries.  He described 
having intermittent subluxation of his first MCP over the 
past 10 years.  On physical examination, the examiner stated 
that the veteran did have intermittent mild subluxation of 
the first MCP which did not appear to produce discomfort.  
The diagnosis was right thumb condition, intermittent minimal 
subluxation, asymptomatic.  

The RO denied the veteran's claim on the basis that there was 
no current disability.  However, the Board notes that, 
although the examiner stated that the right thumb condition 
was asymptomatic, the examiner initially acknowledged that 
the veteran did have intermittent minimal subluxation.  In 
reading the examination report, the examiner found this 
consistent with the veteran's history of right thumb 
impairment since service.  

For veterans, disability compensation derives from 2 
statutes, 38 U.S.C.A. §§ 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.  In this case, the veteran has intermittent 
subluxation of the right thumb which has been present since 
service.  This subluxation represents disability and is due 
to injury during service.  

Accordingly, the Board finds that service connection is 
warranted for subluxation of the first MCP.  

Residuals of a Vasectomy/Vasovasostomy

During his February 2005 personal hearing, the veteran 
indicated that there were missing service medical records 
from Kessler Air Force Base.  However, these records are not 
pertinent to the issue of residuals of a 
vasectomy/vasovasostomy as the record of those procedures are 
contained in the claims file.  

Service medical records reflect that the veteran had a 
vasectomy in April 1990.  He underwent a vasovasostomy in 
July 1997.  The separation examination was negative for any 
residuals of either surgery.  The genital examination was 
normal.  

Post-service, the veteran was afforded a VA general medical 
examination in August 1999.  The examiner concluded that the 
veteran did not have any residual disability due to his 
inservice surgical procedures.  

In correspondence of record, the veteran reported pain.  
During his personal hearing, the veteran reported that the 
surgeries resulted in a shortening of the vas deferens which 
caused stress in the genitalia area and inflammation from 
time to time.  

The Board notes that VA treatment records dated after the VA 
examination were obtained.  At no time has the veteran 
complained of, or sought treatment for, any residual of his 
vasectomy or vasovasostomy.  The VA examination was negative 
for any residual disability.  Physical examination did not 
reveal pain.  

The competent evidence establishes that the veteran does not 
have residuals of his inservice vasectomy/vasovasostomy.  
Although the veteran has reported pain and other symptoms, 
the symptoms were not confirmed on objective testing.  The 
Board finds the objective evidence which was negative both on 
separation and currently, to be more probative than the 
veteran's statements.  The veteran's statements are not 
substantiated by the record.  See Espirtu, Routen, supra.

Here there is simply no medical opinion or other medical 
evidence showing that the veteran currently has residuals of 
a vasectomy/vasovasostomy that has been presented.  Rabideau 
v. Derwinski, 2 Vet. App. at 143.  There is simply no medical 
evidence to reflect the finding that constitutes evidence of 
disability for which service connection could be granted.  
See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, the veteran has not submitted any medical 
opinion or other medical evidence that supports his claim.  
The evidence now of record fails to show that the veteran 
currently has a residuals of a vasectomy/vasovasostomy 
related to service. Thus, this claim must be denied.  38 
U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. §§ 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Accordingly, service connection is denied.  


Residuals of a Left Hip Disability

During his personal hearing, the veteran indicated that there 
were missing service medical records from Kessler Air Force 
Base.  However,  his claim of service connection for a left 
hip disability is being denied due to lack of current 
disability.  Thus, even if these records would reflect left 
hip treatment, they could not establish current disability.  
As such, the fact that they are not in the claims file does 
not affect the determination on this issue.  

The veteran contends that he fractured his left hip in 1972, 
prior to service, and that his left hip was aggravated during 
service.  

Regardless of whether the alleged left hip disorder was 
initially incurred during service or whether it preexisted 
service and was aggravated therein, the veteran would still 
need to establish that he has current left hip residuals.  
The competent and objective medical evidence of record 
preponderates against a finding that he has a current left 
hip disability.  

The veteran's August 1999 VA general medical examination 
showed no current left hip disability.  His range of motion 
was normal per 38 C.F.R. § 4.71, Plate II (2004).  There was 
no weakness, numbness, fatigue, or incoordination.  There 
were no hip abnormalities.  The diagnosis was left hip 
fracture, minimal symptoms, and no physical findings.  
Although the examiner noted "minimal symptoms," the 
examination did not confirm any symptoms whatsoever.  There 
was no pain on manipulation or other symptoms on manipulation 
of the left hip.  More importantly, a left hip disorder was 
not diagnosed.  

The competent medical evidence establishes that the veteran 
does not have a left hip disability.  Although the veteran 
asserts that he has a left hip disability to include pain and 
sciatica, the symptoms were not confirmed on objective 
testing.  The Board finds the objective evidence to be more 
probative than the veteran's statements.  The veteran's 
statements are not substantiated by the record.  See 
Espiritu, Routen, supra.

Here there is simply no medical opinion or other medical 
evidence showing that the veteran currently has a left hip 
disability that has been presented.  Rabideau v. Derwinski, 2 
Vet. App. at 143.  There is simply no medical evidence to 
reflect the finding that constitutes evidence of disability 
for which service connection could be granted.  See Chelte v. 
Brown, 10 Vet. App. at 271.

The veteran is certainly capable of providing evidence of 
symptomatology, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. at 69; Heuer v. Brown, 7 Vet. App. at 384; Espiritu 
v. Derwinski, 2 Vet. App. at 494.  See also Routen, supra; 
Harvey v. Brown, 6 Vet. App. at 393-94.  Here, the veteran 
has not submitted any medical opinion or other medical 
evidence that supports his claim.  The evidence now of record 
fails to show that the veteran currently has a left hip 
disability related to service.  Thus, this claim must be 
denied.  38 U.S.C.A. §§ 1110, 1131, 5107(a); 38 C.F.R. §§ 
3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Accordingly, service connection is denied.  


ORDER

Service connection for allergies is dismissed.

Service connection for sinusitis is dismissed.

Service connection for tuberculosis with a positive PPD test 
is dismissed.

Service connection for an undiagnosed illness manifested by 
memory loss is granted.  

Service connection for arthritis of the hands/fingers is 
granted.  

Service connection for headaches is granted.  

Service connection for subluxation of the right first MCP is 
granted.  

Service connection for residuals of vasectomy/vasovasostomy 
is denied.  

Service connection for a left hip disability is denied.  


REMAND

Service Connection for Tinea Versicolor

There is an inservice diagnosis of tinea versicolor made in 
September 1994 and another record reflects its onset in 1992.   
An April 1995 record reflects dermatographism and 
poikilkoderma.  On his separation examination, a physician 
noted that he had had a rash on his chest and neck for 7 
years.  On the August 1999 VA general medical examination, 
the veteran did not currently have a skin disorder.  However, 
the examiner indicated that the veteran had reported having 
prior flare-ups.  Based on his report, the examiner stated 
that the veteran had tinea versicolor, but then indicated 
that it was not clear to the examiner that the veteran had 
this disorder.  At his hearing, the veteran referred to a 
current skin rash.  

The Board finds that in compliance with the duty to assist, 
the veteran should be afforded a VA dermatology examination 
to determine the etiology of any diagnosed skin disorder 
found to be present, including if it is as likely as not 
related to service.  

Muscle Cramps of the Hands and Legs

The service medical records reflect that the veteran 
complained of muscle cramping in May 1997.  He complained of 
muscle cramping on the separation examination.  Physical 
examination showed that he complained of cramping of the 
hands and legs.  The diagnosis was history of hand and lower 
leg cramping.

Post-service, the veteran has complained of cramping.  
However, a VA examiner has not addressed whether he has 
current disability that is manifested by muscle cramping of 
the hands and legs.  The Board finds that the veteran should 
be afforded a VA examination to determine if the veteran has 
a current disability that is manifested by muscle cramping of 
the hands and legs.  If so, the examiner should opine if it 
is as likely as not that current disability is related to 
inservice complaints of muscle cramping.  

Increased Ratings

During his personal hearing and in correspondence of record, 
the veteran and his representative asserted that his service-
connected disabilities had increased in severity during the 
appeal period.  They requested that the veteran be afforded 
new examination(s) by VA.  The Board notes that the veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination. 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

With regard to each ulna, a VA orthopedic examiner should 
determine if the veteran has nonunion in the upper half, with 
false movement: with loss of bone substance (1 inch (2.5 
cms.) or more) and marked deformity of the minor extremity; 
nonunion in the upper half with false movement and without 
loss of bone substance or deformity; and/or nonunion in the 
lower half.

With regard to the lumbosacral spine, the rating criteria has 
changed.  The regulations for evaluation of certain 
disabilities of the spine were revised, effective on 
September 23, 2002. 67 Fed. Reg. 54345 (August 22, 2002).  
Additional revisions were made to the evaluation criteria for 
disabilities of the spine, as well as re-numbering-effective 
on September 26, 2003.  The VA orthopedic examiner should 
address the veteran's low back manifestations under the old 
criteria as well as the amended criteria.  

With regard to the right and left knees, range of motion 
testing should be conducted.  The Agency of Original 
Jurisdiction (AOJ) should notes that a separate rating for 
limitation of extension and for limitation of flexion may be 
assigned.  VAOPGCPREC 9-2004.

With regard to the left tibia, the VA orthopedic examiner 
should opine if the veteran has nonunion or malunion of the 
tibia.  The examiner should also opine if current disability 
is mild, moderate, or severe.  

With regard to the left ankle, the orthopedic examiner should 
perform range of motion testing and state whether limitation 
of motion is marked or moderate.  

With regard to the orthopedic disabilities, the examiner 
should consider the directives of Deluca v. Brown, 8 Vet. 
App. 202 (1995).  

With regard to hearing loss, a VA audiometric evaluation 
should be conducted.  

With regard to diplopia, the ophthalmologic examiner should 
perform visual acuity testing.  The following should be 
noted.  If diplopia exists within the central 20 degrees of 
vision the equivalent visual acuity is 5/200.  Diplopia from 
21 degrees to 30 degrees is the equivalent of visual acuity 
of 15/200 when down, 20/100 when lateral and 20/70 when up.  
Diplopia from 31 degrees to 40 degrees is the equivalent of 
20/200 visual acuity when down, 20/70 when lateral and 20/40 
when up.  The veteran also testified that his visual 
disability affected his ability to read that affected his 
employment as an instructor for U.S. Army personnel.   

Accordingly, this matter is REMANDED for the following 
actions:

1.	The AOJ should obtain any missing 
service medical records from Kessler 
Air Force Base.  

2.	The veteran should be afforded the 
appropriate VA examinations.  The 
examiner(s) should perform all 
necessary testing to determine the 
current nature and extent of all 
disabilities.  The claims file should 
be provided to the examiner(s).  A 
rationale for any opinion expressed 
should be provided.

a.	A VA dermatology evaluation 
should be performed to determine 
the etiology of any skin disorder 
found to be present.  All 
indicated tests and studies 
should be performed and all 
clinical findings related in 
detail.  The examiner is 
requested to provide an opinion 
concerning the etiology of any 
skin disorder found to be 
present, to include whether it is 
at least as likely as not (i.e., 
at least a 50-50 probability) 
that any currently diagnosed skin 
disorder was caused by military 
service, including the findings 
noted in the 1994 and 1995 
service medical records, or 
whether such an etiology or 
relationship is less than likely 
(i.e., less than a 50-50 
probability).

b.	A VA musculoskeletal evaluation 
should be performed to determine 
the etiology of any muscle 
disorder, including cramping of 
the hands and legs, found to be 
present.  All indicated tests and 
studies should be provided and 
all clinical findings reported in 
detail.  The examiner is 
requested to provide an opinion 
concerning the etiology of any 
disorder manifested by muscle 
cramping of the hands and legs 
found to be present, to include 
whether it is at least as likely 
as not (i.e., at least a 50-50 
probability) that any currently 
diagnosed muscle cramping of the 
legs and hands was caused by 
military service, including the 
findings noted in the May 1997 
service medical records, or 
whether such an etiology or 
relationship is less than likely 
(i.e., less than a 50-50 
probability).

NOTE:  The term "at least as likely 
as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

c.	The veteran should be scheduled 
for a VA orthopedic examination 
to determine the current severity 
of his service connected 
disabilities:
i.	With regard to each ulna, 
the examiner should 
determine if the veteran has 
nonunion in the upper half, 
with false movement: with 
loss of bone substance (1 
inch (2.5 cms.) or more) and 
marked deformity of the 
minor extremity; nonunion in 
the upper half with false 
movement and without loss of 
bone substance or deformity; 
and/or nonunion in the lower 
half.  The directives of 
DeLuca should be applied.

ii.	With regard to the 
lumbosacral spine, the 
rating criteria have 
changed.  The regulations 
for evaluation of certain 
disabilities of the spine 
were revised, effective on 
September 23, 2002. 67 Fed. 
Reg. 54345 (August 22, 
2002).  Additional revisions 
were made to the evaluation 
criteria for disabilities of 
the spine, as well as re-
numbering-effective on 
September 26, 2003.  The 
examiner should address the 
veteran's low back 
manifestations under the old 
criteria as well as the 
amended criteria.  DeLuca 
should be applied.  

The examiner should report the 
range of motion measurements for 
the lumbar spine in degrees for 
flexion, extension, lateral 
flexion, and rotation.  The 
examiner(s) should state the 
degrees in flexion in terms of 
both lumbar flexion and 
thoracolumbar flexion.  If there 
is any ankylosis, the 
examiner(s) should so state.  
Whether there is any stiffness, 
or aching in the area of the 
spine affected by residuals of 
injury or disease should be 
noted.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination 
on movement should be noted, and 
whether there is likely to be 
additional range of motion loss 
due to any of the following 
should be addressed: (1) pain on 
use, including during flare-ups; 
(2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The examiner(s) 
is asked to describe whether 
pain significantly limits 
functional ability during flare-
ups or when the lumbar spine is 
used repeatedly.  All limitation 
of function must be identified 
by degrees of motion, if 
possible.  If there is no pain, 
no limitation of motion and/or 
no limitation of function, such 
facts must be noted in the 
report.  

The examiner should determine if 
the veteran has listing of the 
whole spine to the opposite 
side; positive Goldthwaite's 
sign, marked limitation of 
forward bending in a standing 
position, loss of lateral motion 
with osteo-arthritic changes, or 
narrowing or irregularity of 
joint space, or some of the 
above with abnormal mobility on 
forced motion.  
	
iii.  With regard to the right 
and left knees, range of motion 
testing should be conducted by 
the examiner.  DeLuca should be 
applied.  

iv.  With regard to the left 
tibia, the examiner should 
opine if the veteran has 
nonunion or malunion of the 
tibia.  The examiner should 
also opine if current 
disability is mild, moderate, 
or severe.  

v.  With regard to the left 
ankle, the examiner should 
perform range of motion testing 
and state whether limitation of 
motion is marked or moderate.  
DeLuca should be applied.  

d.  With regard to hearing loss, an 
audiometric evaluation should be 
conducted.  

e.  With regard to diplopia, the 
ophthalmologic examiner should 
perform visual acuity testing.  The 
following should be noted.  If 
diplopia exists within the central 
20 degrees of vision the equivalent 
visual acuity is 5/200.  Diplopia 
from 21 degrees to 30 degrees is the 
equivalent of visual acuity of 
15/200 when down, 20/100 when 
lateral and 20/70 when up.  Diplopia 
from 31 degrees to 40 degrees is the 
equivalent of 20/200 visual acuity 
when down, 20/70 when lateral and 
20/40 when up.  The VA examiner is 
further requested to comment on 
whether the veteran's service-
connected diplopia affects his 
ability to obtain and maintain 
substantially gainful employment.

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  The changes in the 
rating criteria for the back should be 
addressed and VAOPGCPREC 9-2004 should be 
considered with regard to the knees.  If 
any issue remains denied, the veteran 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  Thereafter, the case 
should be returned to the Board after 
compliance with requisite appellate 
procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	D. J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


